By Judge R. Terrence Ney
This case came before the court on the Respondent’s Motion to Reconsider this Court’s Order of November 10,1999,  on the grounds that the Virginia Supreme Court has since decided that prisoners whose convictions became final at any time prior to July 1,1998, the effective date of Va. Code § 8.01-654(A)(2), had one year, until June 30,1999, to file their petitions for habeas corpus. Based upon the Virginia Supreme Court’s dismissal of the petition for a writ of habeas corpus in Blake v. Director of the Department of Corrections, Record No. 991600, and the Virginia Supreme Court’s refusal of a petition for appeal from a decision of this Court in Shank v. Angelone, Record No. 000610, Fairfax Circuit Court No. LI 83125 (Hudson, J.), the Respondent’s Motion for Reconsideration is granted, and it is hereby ordered that this Court’s Order of November 10, 1999, is vacated; and it is further ordered that Respondent’s Motion to Dismiss is granted with respect to all claims on the grounds that Mr. Thomas’s Petition for Habeas Corpus is time barred. This order is final.